*271OPINION ON RE-HEARING.
Scott, C. J.
On December 22d last an opinion was rendered by us whereby the judgment of conviction had in this case in the lower court was affirmed. (47 Pac. 443). Thereafter a petition for a re-hearing was filed, to which the court directed an answer by the state, and a re-hearing was subsequently granted and the cause assigned for argument at the last term. Upon such reargument and further consideration of the case, a majority of the court have come to the conclusion that the former decision ought not to stand.
It will not be necessary to reconsider the entire case, as we are satisfied with the views indicated in the former opinion, in the discussion of most of the questions, and a number of them will not be likely to arise upon a retrial of the cause. Some will be eliminated in consequence of the acquittal of Michael Mc-Cann. We have been led to grant a retrial upon the further consideration of the case as to one question only, and that is the instruction set forth given by the court to the jury upon the subject of self-defense, wherein the court charged the jury that:
“ To justify the taking of life in self-defense, it must “ appear from the evidence that the defendant or de- “ fendants not only really and in good faith endeavored “ to decline any further struggle, and to escape from “ their assailant before the fatal shot was fired,” etc.
The objectionable part of this instruction is the clause wherein the court told the jury that it was incumbent upon the defendants to endeavor to escape from the deceased. We were not entirely satisfied with this instruction upon the former hearing. It must be conceded that the meaning which would ordinarily be attached to the word, “ escape,” as here *272used, would be to “ get away,” to “ flee,” and in that sense we were of the opinion that it would have been erroneous, but we were also of the opinion that it had not been excepted to upon that ground, and that from what did appear relating to the exception taken thereto and of its having been followed by the two other instructions set forth, mentioning the matter of withdrawing, etc., it was probable that it was not understood in the sense that the defendants were called upon to run away when the deceased appeared with the rifle. Upon further ■ consideration of the question, a majority of the court have come to the conclusion, in considering the exceptions which were taken to the instructions requested by the defendants and which were refused by the court, as well as the exceptions to the instructions which were given upon this phase of the case, that said instruction should be deemed excepted to in the particular mentioned, and as the jury may have understood therefrom that it was incumbent upon the defendants to flee when Cicero appeared with the gun it may have been prejudicial to them.
We desire to add a word, also, with respect to another feature of the case, and that was the request for an instruction with reference to the guilt of James McCann. We can see no reason why more particular instructions should not have been given upon this subject, as requested, although we found no error in the premises, considering the instructions that were given thereon. Where instructions requested are pertinent and clear, it is- desirable that they should be given-rather than to have others of a more general nature substituted by the court.
Reversed and remanded for a new trial.
Anders and Reavis, JJ., concur.